Although the complaint in this action cannot be sustained, plaintiff, under a proper complaint, may establish a cause of action. It is well-settled law that if the defendant corporate officers, for the sole purpose of obtaining a pecuniary benefit for themselves or any of them and not for the benefit of the corporation, induced a breach of the corporation’s existing contract with the plaintiff, the defendants can be held liable for damages sustained regardless of whether the pecuniary benefit actually materialized (Buckley v. 112 Central Park South, 285 App. Div. 331). The amended complaint directed to be served by Special Term may, therefore, allege the interference of the defendants with the corporation’s performance of the existing contract only. Order unanimously affirmed, with $20 costs and disbursements to the respondents. Concur — Breitel, J. P., Rabin, Cox, Frank and Bergan, JJ.